



COURT OF APPEAL FOR ONTARIO

CITATION: U.S. Steel Canada Inc. (Re), 2016 ONCA 791

DATE: 20161026

DOCKET: C61331

Strathy C.J.O., Lauwers and Benotto JJ.A.

In
    the Matter of the
Companies Creditors

Arrangement Act
,
    R.S.C. 1985, c. C-36, As Amended

And
    in the Matter of a Proposed Plan of Compromise or

Arrangement with Respect
    to U.S. Steel Canada Inc.

Gordon Capern, Kristian
    Borg-Olivier and Denise Cooney, for the appellant United Steel, Paper and
    Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
    International Union (the Union), Appellant

Andrew Hatnay and Barbara
    Walancik, for SSPO and non-union retirees and active employees of U.S. Steel
    Canada Inc.

Tamryn Jacobson, for Her
    Majesty the Queen in Right of Ontario and the Superintendent of Financial
    Services (Ontario)

Michael E. Barrack, Jeff
    Galway and John Mather, for United States Steel Corporation, Respondent

Sharon Kour, for U.S. Steel
    Canada Inc.

Heard: By written submissions

COSTS
    ENDORSEMENT

[1]

Having
    received and considered the parties submissions, costs of the appeal and the
    motion for leave to appeal are fixed at $25,000.00, inclusive of disbursements
    and all applicable taxes, payable forthwith by the Union to the respondent.

George R. Strathy
    C.J.O.

P. Lauwers J.A.

M.L. Benotto J.A.


